                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

JEFFREY BURTON,

                        Plaintiff,                                          8:19CV119

        vs.
                                                                 ORDER TO SHOW CAUSE
ROBERT BEEBE, an individual,

                        Defendant,

        and

 FUNDMERICA, INC., a California corporation,

                        Defaulted Defendant.


       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
       Plaintiff filed an Amended Complaint naming Robert Beebe as a defendant on July 5, 2019.
(Filing No. 23). More than 90 days has elapsed since the Amended Complaint was filed. To date,
Plaintiff has not filed any return of service indicating service on defendant Beebe, a waiver of service
has not been filed, defendant Beebe has not entered a voluntary appearance, and Plaintiff has not
requested an extension of time to complete service. Accordingly,
       IT IS ORDERED that Plaintiff shall have until October 23, 2019, to show cause why this
case should not be dismissed as to defendant Robert Beebe pursuant to Federal Rule of Civil
Procedure 4(m) or for want of prosecution. The failure to timely comply with this order may result
in dismissal of this action as to defendant Beebe without further notice.
       Dated this 9th day of October, 2019.
                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
